Citation Nr: 1815452	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-24 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a service-connected low back pain with lumbar degenerative joint disease and degenerative disk disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a videoconference hearing before the Board on this claim, but has since withdrawn the request in a March 2017 letter. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claim on appeal.

VA's duty to assist includes obtaining a medical examination or opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C. § 5103A(d) (2012).

After a review of the record, the Board finds that a significant period of time has passed since the Veteran's last VA examination in November 2011, and the findings in this examination report may no longer reflect an accurate and complete picture of the Veteran's service-connected disability. The Board finds this especially needed since the Veteran has been consistently complaining of back pain in his most recent medical records. 

Also, the VA examiner at the November 2011 examination noted the Veteran as having intervertebral disc syndrome and incapacitating episodes of two to four weeks due to his lumbar spine disability. However, it is unclear to the Board what records, if any, were used to make this determination. Therefore, the Board is requesting any and all necessary medical records in relationship to this claim to be associated with the file as well. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran may submit outstanding relevant medical records or provide VA with the information necessary to obtain the records in connection with his claim for an increased rating for his low back disability.

2. Schedule the Veteran for an appropriate VA examination, including any and all testing and imagery deemed necessary by the examiner, to provide a complete disability picture of the Veteran's service-connected low back pain with lumbar degenerative joint disease and degenerative disk disability. The claims file in its entirety must be made available to and be reviewed by the examiner. 

3. Following the above development, readjudicate the Veteran's claim on appeal. If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

